MOTION TO DISMISS
The joint motion of I. H. Saltz, defendant and appellant and John E. Miller, plaintiff and appellee in the above entitled and numbered proceeding respectfully shows that:
I.
The above matter is an appeal from a judgment of the 16th Judicial District Court for the Parish of St. Mary, ordering the defendant I. H. Saltz, to pay to John E. Miller certain sums of money.
II.
That the demand which comprises the subject matter of this appeal has been compromised by the parties and the defendant-appellant. I. H. Saltz, has satisfied the demands of John E. Miller, plaintiff-appel-lee in this matter.
Wherefore, movers pray that after due proceedings had the appeal taken herein by I. H. Saltz be dismissed and that the answer to the appeal filed herein by John E. Miller be dismissed and set aside, all at appellant’s costs.
LEVY, BURLEIGH & BOURG
Approved by:
(s) Isaac Abramson
Isaac Abramson
ORDER
SARTAIN, Judge.
Considering the foregoing joint motion, it is ordered that the appeal and the answer to the appeal herein be dismissed and set aside at appellant’s cost.